EXHIBIT 10.22

AMENDMENT #2 TO THE RESEARCH AND DEVELOPMENT AGREEMENT

This AMENDMENT #2 (“AMENDMENT #2”) to the RESEARCH AND DEVELOPMENT AGREEMENT
(the “AGREEMENT”) is entered into as of January 17, 2017 by and among THE
UNIVERSITY OF TEXAS M.D. ANDERSON CANCER CENTER (“UTMDACC”), INTREXON
CORPORATION (“INTREXON”) and ZIOPHARM ONCOLOGY, INC. (“ZIOPHARM”). Capitalized
terms used herein and not defined shall have the meaning ascribed to them in the
AGREEMENT.

Whereas, INTREXON, ZIOPHARM, and UTMDACC have a mutual interest in amending the
Agreement as follows with respect to payment for the funding of RESEARCH
PROGRAMS.

Now, therefore, in consideration of the mutual promises and covenants herein
contained, the parties agree as follows.

1.    From and after the effective date of this AMENDMENT #2, ZIOPHARM may set
off against the advance quarterly payments to MDACC required under
Section 5.2(B) of the AGREEMENT those expenditures incurred and actually paid by
ZIOPHARM during the prior three-month period for third party costs in support of
the RESEARCH PROGRAMS that were approved in advance by the JSC. In the event the
total expenditures incurred and actually paid by ZIOPHARM exceed the amount
approved by the JSC by greater than ten percent (10%), such overages may not be
set off until further review and approval by the JSC is completed. ZIOPHARM
shall provide MDACC with all documentation substantiating all such expenditures
as reasonably requested by MDACC.

All other terms and conditions of the AGREEMENT remain in full force and effect.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this AMENDMENT #2 to
the AGREEMENT by duly authorized representatives.

 

THE UNIVERSITY OF TEXAS M.D. ANDERSON CANCER CENTER

 

By:

 

    /s/ Wesley Harrott

  

      Date:

  

    1/19/2017            

                                                        

Name:

 

Wesley Harrott

        

Title:

 

Associate VP, Research and Administration

  

 

INTREXON CORPORATION   

 

By:

 

    /s/ Jeffrey Perez

  

      Date:

  

    1/18/2017            

  

Name:

 

Jeffrey Perez

        

Title:

 

Senior Vice President

        

 

ZIOPHARM ONCOLOGY, INC.   

 

By:

 

    /s/ Caesar Belbel

  

      Date:

  

    1/18/2017            

  

Name:

 

Caesar Belbel

        

Title:

 

EVP, COO, Chief Legal Officer

        